Citation Nr: 0218630	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
for an anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from July 6, 1976 
to August 6, 1976 and from December 11, 1990 to July 16, 
1991.  He also served on active duty for training from 
November 7, 1980 to April 10, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for an anxiety disorder and assigned a 30 
percent disability rating effective December 21, 1999, the 
date his claim was received.  The veteran has asserted 
that he is entitled to a higher initial rating and has 
appealed this issue to the Board.  

In a March 2000 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD), and 
the veteran filed a notice of disagreement with this 
determination in September 2000.  However, in a subsequent 
statement he indicated that he wished to withdraw his 
appeal on the issue of entitlement to service connection 
for PTSD.  Accordingly, that issue is not before the Board 
and will not be addressed in this decision.  

In a July 2002 statement, the veteran raised the issue of 
entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  This issue has not been adjudicated by the RO 
and is not currently before the Board.  It also will not 
be addressed in this decision.  The matter is referred to 
the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duties to inform and assist have been met. 

2.  The veteran's anxiety disorder is manifested by panic 
attacks, excessive worry, and associated physical symptoms 
such as sweaty palms, tingling in his hands, and chest 
pain productive of no more than occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for an 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1, 4.7, 4.130, Diagnostic 
Code 9413 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical 
and lay evidence that was considered when the 
determination was made.  In a December 2000 letter, the RO 
informed the veteran of the enactment of the VCAA and 
explained what evidence was required to substantiate his 
claim.  In the November 2001 statement of the case, the 
new regulations were outlined, and the veteran was advised 
that VA would obtain his service medical records, VA 
treatment records, and any other relevant records held by 
a Federal department or agency; and would assist him in 
obtaining any other clearly identified evidence.  However, 
it was ultimately his responsibility to submit private 
medical records and other evidence in support of the 
claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, 
the Board finds that the documents clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim and identified the 
evidence that VA was to acquire on his behalf as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment records were associated 
with the file and the veteran was afforded the appropriate 
VA examinations.  There is no indication that there exists 
any evidence which has a bearing on this case that has not 
been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional 
pertinent evidence that has not been associated with the 
record.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify 
the veteran and the representative, and has enhanced its 
duty to assist a veteran in developing the facts pertinent 
to the claim.  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new 
legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
[where the law or regulation governing the case changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply].  

In general, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  The regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history with an emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1 (2002).  Furthermore, medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (2002).  These requirements operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The April 2001 rating decision appealed was the initial 
rating granting service connection for the disability at 
issue and assigning a 30 percent rating.  Therefore, 
separate ratings can be assigned for separate periods of 
time based on facts found, a practice known as staged 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  After 
careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. §§ 3.102, 4.3 (2002).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level 
of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2002).  

The veteran is currently assigned a 30 percent disability 
rating for an unspecified anxiety disorder.  Under the 
General Rating Formula for Psychoneurotic Disorders, a 
30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, or recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and 
social impairment due to such symptoms as gross impairment 
in thought processes or communications; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9413 (2002).  

Upon VA examination in June 1998, the veteran related that 
during his time in the Gulf War, he began to experience 
episodes of panic which resulted in tightness in his 
chest, shortness of breath, light-headedness, an increased 
heart rate, and a fear of death.  He began to have 
anticipatory attacks when he thought about leaving his 
home.  He indicated that the episodes were occurring with 
significant regularity and lasted several hours to even 
days at a time.  He denied suicidal or homicidal thoughts, 
hallucinations, delusions, or paranoia.  Mental status 
evaluation revealed that his speech and behavior 
demonstrated remarkable anxiety.  His affect was anxious, 
but euthymic and normal in range.  His thoughts were 
logical and sequential.  Thought content was normal.  
Short- and long-term memory were intact.  His 
concentration was normal.  The diagnosis was panic 
disorder with agoraphobia.  His Global Assessment of 
Functioning (GAF) score was 55.  The examiner commented 
that the veteran's panic symptoms caused definite 
impairment in his ability to work and maintain meaningful 
personal relationships.  
At a subsequent VA examination in March 2002, the veteran 
reported that he was feeling more tense at work.  He was 
unable to control his worry and he got hyper.  He had 
breathing attacks while working and felt restless.  He 
began to have nightmares about someone trying to kill him.  
Shortness of breath, sweaty palms, tingling in his hands, 
and chest pain accompanied the attacks.  He had been off 
work for approximately two weeks due to an altercation on 
the job.  He had markedly decreased his socialization.  
Mental status evaluation showed that speech was of normal 
tone, rate, rhythm, and volume.  Mood was euthymic and 
affect was constricted.  The denied suicidal or homicidal 
ideation.  He also denied delusions, paranoid thinking, 
and hallucinations.  He did check his doors and locks 
repetitively.  Judgment and insight were fair.  The 
examiner diagnosed anxiety disorder and panic disorder 
without agoraphobia.  His GAF was estimated to be 62.  The 
examiner noted that the veteran's symptoms resulted in 
major difficulties with his relationships and his 
functional capacity.  

The criteria to determine the correct score on the GAF 
scale are found in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., of the American Psychiatric 
Association (DSM-IV).  A score between 61 and 70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, 
or school functioning, but generally functioning well with 
some meaningful interpersonal relationships.  A score 
between 51 and 60 contemplates moderate symptoms which 
result in moderate impairment in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
peers or co-workers).  The GAF score is probative evidence 
for VA rating purposes, because it indicates a person's 
ability to function in the areas of concern in rating 
disabilities for VA purposes.  Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

While the record does not indicate that the veteran 
experiences impaired judgment and memory, or impaired 
thinking, he was found to suffer from typical symptoms 
related to anxiety, including panic attacks breathing 
difficulties, excessive worry, as well as associated 
physical symptoms such as sweaty palms, tingling in his 
hands, and chest pain.  He was employed but was having 
difficulties getting along with his co-workers and he was 
socially isolated.  The veteran's GAF score has been 
reported to be between 55 and 62, which is indicative of 
mild to moderate symptoms, as noted above.  However, the 
examiners described the veteran's symptoms as moderate or 
marked and related that the veteran had "major" 
difficulties with his relationships and his functional 
capacity.  Based on these clinical assessments, and 
consideration of 38 C.F.R. § 4.7, the Board finds that the 
veteran's psychiatric disability results in occupational 
and social impairment with reduced reliability and 
productivity.  Hence, he meets the criteria for a 
50 percent rating.  See 38 C.F.R. §§ 3.102, 4.7, 4.126, 
4.130, Diagnostic Code 9413.  

The evidence does not show that the veteran suffers from 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals which interfere with routine 
activities, illogical speech, or near-continuous panic or 
depression; a neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  He did experience panic attacks and 
performed some tasks repetitively, however, he had 
maintained his employment, and his routine activities 
including attention to personal appearance and hygiene.  
His speech was consistently described as normal.  In a 
July 2002 statement, the veteran related that he was no 
longer working due to his anxiety disorder.  However, he 
did not submit any supporting medical evidence.  
Accordingly, the Board finds that the evidence does not 
support the assignment of a 70 percent rating for the 
veteran's anxiety disorder.  

Finally, a review of the record shows that the RO 
considered the matter of an extraschedular rating under 
38 C.F.R. § 3.321(b) (2002).  The RO found that referral 
for extra-schedular consideration was not warranted in 
this case.  The Board agrees.  Ordinarily, the VA Rating 
Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  38 C.F.R. § 3.321(b)(1) (2002); 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The 
regulation provides that, in exceptional circumstances, 
where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards."  "An exceptional case includes such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards."  
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The record does not reflect that the veteran has required 
any hospitalization for his psychiatric disorder.  
Moreover, there is no objective evidence that his 
psychiatric disorder disability markedly interfered with 
employment beyond that contemplated by the current 
schedular rating.  Accordingly, the Board finds that there 
is no objective medical evidence which demonstrates 
anything exceptional or unusual about the veteran's 
service-connected psychiatric disability which is not 
contemplated in the criteria in VA's Schedule for Rating 
Disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Hence, referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  


ORDER

A 50 percent initial rating for an anxiety disorder is 
granted, subject to the regulations governing the payment 
of monetary awards.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

